Citation Nr: 1315227	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  04-41 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability, diagnosed as chronic lumbosacral strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1980 to September 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2002 and August 2003 rating decisions.  In July 2002, the RO, inter alia, denied the Veteran's claim for service connection for low back pain.  Following the submission of additional evidence, the RO confirmed and continued the denial of service connection for low back pain in August 2003.  The Veteran filed a Notice of Disagreement (NOD) with respect to this claim in September 2003.  A Statement of the Case (SOC) was issued in November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004. 

In June 2005, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2006, the undersigned granted the motion of the Veteran to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006). 

In a February 2006 decision, the Board denied service connection for a low back disability, claimed as low back pain.  The Veteran appealed the February 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court). In August 2007, the Court granted the parties' joint motion for remand, vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with the joint motion. 

The Veteran previously was represented by Disabled American Veterans and the Georgia Department of Veterans Services.  However, in April 2006, the Veteran granted a power-of-attorney with regard to the claim on appeal in favor of private attorney Katrina J. Eagle, a private attorney, who has since submitted written argument on his behalf.  The Board has recognized the change in representation. 


In June 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC), for further action consistent with the joint motion, to include additional development of the evidence.  After completing the requested development, the RO continued the denial of the claim as reflected in a May 2009 supplemental SOC (SSOC) and returned the matter to the Board for further consideration.  

Also in May 2009, the RO granted service connection for asthma, a matter for which the Veteran had previously perfected an appeal.  As this action represents a full grant of the benefit sought with respect to that issue, the only matter remaining on appeal is that set forth on the title page and addressed above.  

Thereafter, the claim for service connection for low back disability was again denied by the Board in a November 2009 decision.  The Veteran appealed this decision to the Court, and in July 2010, the Court granted the parties' joint motion for remand, vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with the joint motion.  In December 2010, the Board remanded the Veteran's claim to the RO via the AMC for further action compliant with the joint motion.  After completing the requested development, the RO continued the denial of the claim as reflected in a January 2013 SSOC and returned the appeal to the Board for further consideration.  

Subsequent to the July 2010 remand in October 2010, the Veteran's attorney raised claims for entitlement to increased ratings for asthma and bilateral hearing loss.  The initial rating for asthma was increased from 10 to 30 percent by a July 2011 rating decision, and the Veteran's attorney indicated in a July 2011 statement that the Veteran was satisfied with the resolution of the rating assigned for asthma, as well as the continuance of the 20 percent rating assigned for bilateral hearing loss.  As such, no further development or adjudication of either issue is indicated.  

With respect to another issue not on appeal but raised by the Veteran's attorney subsequent to the July 2010 remand; namely, waiver of recovery of an overpayment, the RO appears to be conducting the appropriate processing of this issue to include as evidenced by a March 5, 2013, letter.  In April 2013, the Veteran's attorney withdrew a prior request for a hearing with respect to the overpayment issue, emphasizing therein that the Veteran still wished to pursue his claim for service connection for a back disability.      


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  While service treatment records reflect several notations as to in-service back complaints, to include following a motor vehicle accident, no chronic back disability was diagnosed in service. 

3.  There is no credible evidence of continuity of back symptomatology since service; a low back disability, diagnosed as chronic lumbosacral strain with degenerative changes, was first diagnosed many years after discharge from service; and the only medical opinion to address the question of whether there exists a relationship between current low back disability and service weighs against the claim. 

CONCLUSION OF LAW

The criteria for service connection for low back disability, diagnosed as chronic lumbosacral strain with degenerative changes, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a January 2002 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2002 letter. 

Post rating, an October 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the October 2008 letter, and opportunity for the Veteran to respond, the May 2009 and January 2013 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA records and the report of the March 2009 VA examination and, pursuant to the directives of the most recent joint motion for remand, a February 2011 addendum to this examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran, as well as by his former representatives and current attorney on his behalf.  In particular, the Board hearing transcript reflects that the duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked were fulfilled.  See 38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases, such as arthritis, under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's paper claims file and the paperless, electronic (Virtual VA) file.  (The Virtual VA file contains no pertinent information that is not physically of record.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Summarizing the evidence with the applicable legal authority in mind, the service treatment reports (STRs) include a September 1980 STR that reflects that the Veteran complained of low back pain for two days.  He denied any injury.  The assessment was mild muscle spasm.  A January 1981 STR shows that the Veteran complained of back pain for one month.  He had full range of motion and no palpable tenderness.  The assessment was subjective back pain.  A July 1983 STR reflects that the Veteran complained of back pain for five days.  He reported trauma in the previous 72 hours. 

January 1984 STRs indicate that the Veteran was driving a Jeep and was involved in a minor rear end collision.  He complained of lower left back pain.  He was ambulatory.  There was pain in the lumbar spine and palpable muscle spasm in the lower back.  Contrary to the testimony of the Veteran at the June 2005 hearing before the undersigned (see Board Hearing Transcript, Page 5) that he was not provided with "proper x-rays" during service, the record reflects that cervical and lumbar x-rays, which demonstrated no fracture or "definite changes of trauma" and were otherwise interpreted to be within normal limits, were accomplished following the accident.  The final diagnosis following the physical and x-ray examination was muscle strain. 

After service, the Veteran  did not mention the lower back. in his original claim for VA benefits filed in March 1994, Post service evidence that does pertain to the back includes a June 1996 private treatment record which shows the Veteran complained of back pain for two days.  A September 1996 private treatment record indicated the Veteran had left-sided low back pain he reported had begun one week prior to this treatment after lifting boxes.  The lumbar spine was tender upon examination at that time.  

During a July 1997 RO hearing on other issues, the Veteran asserted that he that he fell off a forklift during service, and expressed his belief that this caused his back problems. 

A March 2001 private treatment record shows that the Veteran complained of right lateral back pain for four days.  He had gone running without stretching.  The assessment was muscle soreness and strain.  A December 2001 private treatment record shows the Veteran complained of left-sided lower back pain that started two months prior.  The assessment was chronic low back strain. 

April 2005 VA outpatient treatment records indicate that the Veteran complained of intermittent back pain.  He denied an injury but indicated that the pain began when he was lifting weights several hours previously.  There was decreased range of motion and strength and the assessment was lumbago. 

June 2005 VA outpatient records show that the Veteran reported a history of a motor vehicle accident in 1983, while he was in service.  He now complained of back pain for three months.  On examination, the lumbosacral spine was normal. There was local tenderness in the lumbar spine.  He had full range of motion.  The assessment was chronic back pain. 

During the June 2005 Board hearing, the Veteran testified that he had been in an accident during service between 1983 and 1985.  He asserted that he did not get proper medical care, and that he had had back pain for the last twenty years.  He also stated the he first sought treatment in 1995, because he was unable to afford healthcare prior to that time, and because he thought that he had a problem with his kidneys, which he relayed to private doctors.  A May 2007 VA outpatient includes a notation that the Veteran's physician indicated in a letter to the Veteran that the back x-ray showed arthritis. 

In March 2009, the Veteran underwent VA examination.  His claims file was reviewed and noted.  The Veteran then reported that he had been involved in a motor vehicle accident in a jeep while in service and had been placed on bed rest for two days thereafter.  Following that, he reported that was unable to run and asked to be placed in the motor pool to work.  He reported that he continued to have pain in his low back, mostly on the left side, but was able to finish his period of service.  The Veteran described having continuing pain in the lower back.  The examiner noted that the Veteran now had constant low back pain in the left lower back with numbness in the buttock and foot, the onset of which he dated to 1983 or 1984, following the accident.  After the examination, the impression was chronic lumbosacral strain. 

The examiner opined that it was not at least as likely as not, less than a 50/50 probability, that the condition of the spine was related to the Veteran's period of active duty.  The examiner noted that the Veteran had been seen on several occasions for back pain in service, but did not note the alleged motor vehicle accident.  He indicated that episodes when the Veteran was seen for low back pain appeared to be related to muscle strain, and that there was no ongoing report of recurrence of back pain or worsening.  Following review of a contemporaneous x-ray report reflecting an impression of mild multilevel degenerative changes, the examiner did not change his prior opinion. 

Pursuant to the July 2010 joint motion, in which the parties directed the Board to contact the physician who conducted the March 2009 examination to augment his opinion by documenting consideration of the fact that the Veteran was in a jeep accident in service, in February 2011, the March 2009 examiner provided the following : 

On my review of [the history as noted on the reports from the March 2009 VA examination], I mentioned in my C-file review . . .the entry in the medical records of the [V]eteran complaining of low back pain and right hip pain but it was not specifically mentioned that the [V]eteran had been a driver in a jeep accident.  I re-reviewed that entry which was a report of the accident and injury.  There was a short note that stated (driver of jeep in minor rear end).  I apparently did not see that note on my original review but agree that the statement is there.  

My opinion continues to be that it is less likely than not (less than 50/50 probability), that the [V]eteran's current lumbosacral condition was caused by or aggravated by the period of active duty service.  In that 1-13-84 entry, it is specifically stated that the [] driver of the jeep was in a minor rear end.  The X-rays of the cervical and lumbar spine were also within normal limits.  There was no indication of ongoing significant problems with the lumbosacral spine following that accident.  

Considering the claim in light of the above-cited evidence and the governing legal authority, the Board finds that service connection for a low back disability is not warranted. 

While the Veteran's service records reflect several notations as to back pain, the Board emphasizes that no chronic back disability was diagnosed in service or for many years thereafter.  While the Veteran was assessed with muscle strain following a motor vehicle accident, this condition appears to have resolved.  The Board also notes that pain, alone, without medical evidence of any underlying diagnosed or identifiable underlying malady or condition, does not constitute a diagnosis of actual back disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001). 

Also weighing against the claim are the facts that the first post service evidence of treatment for back pain is dated in 1996, more than 10 years after separation from service, and that the first diagnosis of arthritis in the back was not until May 2007, more than twenty years after service separation  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.)  Arthritis is also clearly not shown within the one year presumptive period for establishing service connection for such chronic diseases listed at 3.309(a).  See 38 C.F.R. § 3.307(a)(3).   

Furthermore, there is no competent opinion of record supporting the Veteran's contention that his currently diagnosed chronic lumbosacral strain with degenerative changes is related to his motor vehicle accident or any other incident in service.  In fact, the only objective medical evidence to address the question of etiology of current back disability in the form of the opinion rendered by the VA examination who completed in March 2009 VA examiner, as well as the February 2011 addendum, determined that the currently diagnosed low back disability is not likely related to back pain in service.  As indicated, these opinions were based on both examination of the Veteran and review of the claims file.  As such, the Board finds that the VA examiner adequately addressed the issue, and that his opinions constitute the only probative opinion on the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Significantly, there is no contrary medical opinion of record, and neither the Veteran nor his attorney has identified or even alluded to the existence of any medical opinion that, in fact, supports the claim for service connection.  In this regard, the Veteran's attorney in March 2012 requested that the case be held in abeyance for 60 days to submit a "medical-nexus opinion to support the claim"; however, no such opinion has been submitted.  

The Board acknowledges the Veteran's assertions as to continuity of back symptoms since service.  The Veteran is certainly competent to report his symptoms of pain and the history of his symptoms. See. e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the Board finds the Veteran's recent statements attempting to show continuity of symptomatology are not credible and, thus, cannot serve to controvert the VA examiner's opinions and provide a basis for a finding of service connection for current low back disability. 

As support for the finding that the Veteran has not credibly demonstrated continuity of back symptoms since service, the Board notes that while the Veteran now contends that his symptoms of low back pain have existed since his accident in service and have continued since that time, the Board questions the veracity of this contention given the fact that, as previously noted, when the Veteran filed his initial claim for VA benefits in March 1994-already some 9 years after his service discharge-he did not then reference his back.  The Board notes that silence in this initial application, when the Veteran is otherwise affirmatively speaking, is not supportive of the Veteran's current assertions of continuous back problems since service.  Furthermore, the earliest post-service treatment record showing complaints of back pain in June 1996 reflect a history of back pain not since service but only for the prior two days.  Subsequent records dated in September 1996, July 1997, March and December 2001, and April and June 2005 similarly show the Veteran gave only short-term histories of back pain.  In addition, the Veteran's July 1997 hearing testimony indicating that his current back problems were the result of a fall off a forklift while in service is contradicted by his subsequent statements that he instead injured his back in a motor vehicle accident. 

The Board further notes that the Veteran did not contend that his symptoms of low back pain symptoms had continued since service until his June 2005 Board hearing (and a VA outpatient visit the day before the hearing) in conjunction with his claim for benefits.  This contradicts multiple previous statements to treating providers, at which times he gave very short histories for his back pain, the longest being three months prior.  The Board finds that a Veteran's contemporaneous statements to physicians or other medical professionals, made in connection with treatment, more credible than those made in furtherance of a claim for benefits.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).

Accordingly, the Board finds that the Veteran's more recent assertions that his back pain has existed since service are not supported by or are simply inconsistent with the documented evidence of record, and are, thus, not credible. 

Furthermore, as for any direct assertions of the Veteran and/or his former representative and/or current attorney that there exists a medical nexus between a current back disability and service-the matter upon which this claim turns-the Board finds that such assertions do not provide persuasive support for the claim.  In this regard, the Board emphasizes that the matter of medical etiology of the complex medical disability currently under consideration is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor any former representative or current attorney is shown to have appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion as to the etiology of the  currently diagnosed back disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, in this appeal, lay assertions of medical etiology have no probative value.  

For all the foregoing reasons, the Board concludes that the claim for service connection for a low back disability, diagnosed as chronic lumbosacral strain with degenerative changes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for low back disability, diagnosed as chronic lumbosacral strain with degenerative changes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


